Citation Nr: 1538888	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The appellant, her sister, and her husband


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to February 1946.  The Veteran died on January [redacted], 2009.  The decedent is the Veteran's surviving spouse.  The decedent died on August [redacted], 2010.  The appellant is the surviving daughter of both the Veteran and the decedent.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 16, 2010, denial of accrued benefits by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota.  

In July 2015, the appellant, her husband, and her sister testified before the undersigned Veterans Law Judge at a hearing at the RO in Muskogee, Oklahoma, via videoconference.  A transcript of that hearing has been prepared and is associated with the claims file.    


FINDINGS OF FACT

1. In a February 2010 rating decision, the decedent was granted monthly aid and attendance benefits, effective January 1, 2009.  The first monthly payment was made in March 2010; retroactive payments for the period of January 2009 through February 2010 were never made.  

2. The Decedent died on August [redacted], 2010.   

3. At the time of her death, the decedent was survived by the appellant, her daughter, and two other adult children, a son and a daughter.  None of the surviving children meet the statutory definition of children as defined in 38 U.S.C.A. § 101(4)(A).  

4. The appellant has not provided evidence of expenses paid by her for the decedent's last sickness or funeral.  


CONCLUSION OF LAW

1. The criteria for entitlement to accrued benefits as the child of a surviving spouse of a veteran are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2014). 

2. Entitlement to accrued benefits as reimbursement for the decedent's final expenses is not established.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. §§ 3.1000(5) (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

In cases where the law as mandated by statute, and not the evidence of record, is dispositive of a claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not affect federal statute that prohibits payment of interest on past due benefits), aff'd, 281 F.3d 1384 (Fed.Cir.2002).  In the instant case, the factors in question are dependent on the interpretation of the applicable laws and regulation pertaining to entitlement to accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard to the issue of the Appellant's status as an eligible beneficiary.  Mason, supra; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
Regardless, the Board notes that in August 2010, and again in April 2011, the appellant submitted VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary) and has cited on multiple occasions in her argument in favor of a grant of accrued benefits, to the explicit instructions on that form which define what accrued benefits are and who is eligible to receive such benefits.  Additionally, in a September 2010 letter initially denying the appellant's claim, she was apprised of her rights to claim an accrual based on reimbursement, and what evidence was necessary to make such a claim.  Further, the appellant has not raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.  

With regard to any existing duty to assist, all available evidence pertaining to the matter decided herein has been obtained.  The evidence include the appellant's application for accrued benefits, various correspondence from the appellant and VA, prior rating decision by VA concerning the decedent's care and eligibility, the signed contract for the decedent's burial expenses, and testimony from the appellant, her sister, and her spouse.  Thus the Board is satisfied that any duty-to-assist in this matter was met.

II. Analysis

The facts of this case show that the appellant is the daughter of the decedent, who died on August [redacted], 2010.  The decedent was predeceased by her spouse, the Veteran, who died on January [redacted], 2009.  

In a February 22, 2010 rating decision by the RO in St. Paul, Minnesota, the decedent was awarded entitlement to aid and attendance allowance, effective January 1, 2009.  A finding of incompetency was proposed.  The decedent's first payment of benefits occurred on March 29, 2010.  The benefits for the period between January 2009 and February 2010 were withheld pending a finding on competency; those benefits were never paid to the decedent prior to her death in August 2010.

In a May 28, 2010 rating decision, the RO in St. Paul formally found the decedent to be incompetent to handle disbursement of funds.  It also acknowledged that the decedent's daughter had been appointed as fiduciary on behalf of the decedent.  

The appellant contends that she is entitled to the accrued benefits owed for the period between January 2009 and February 2010 as they should have been paid to the decedent prior to her death.  The appellant timely filed a claim for accrued benefits in August 2010.

Periodic monetary benefits under laws administered by VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid ("accrued benefits"), shall, upon the death of a veteran, be paid to the living person first listed below: (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares). 38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a) (2014).  

When, as in the present case, the decedent is the veteran's widow or remarried surviving spouse, payment of certain accrued benefits are to be made to the "children of the deceased Veteran."  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  

A "child" for VA purposes (except insurance), is expressly defined in in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a) (2014). (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18.

In the instant case, the appellant's application for accrued benefits states that she was born on October [redacted], 1950; her Brother was born July [redacted], 1946; her sister was born December 21, 1955.  Accordingly, none of the surviving children of the decedent were under the age of 23 at the time of her death.  Likewise, the appellant has provided no evidence, nor has she argued that she or any of her siblings became permanently incapable of self-support before the age of 18.  In other words, the requirements of 38 C.F.R. § 3.57(a) are not established in this case.

In the alternative, the Appellant contends that retroactive benefits awarded to the decedent constitute a "lump sum" accrued benefit, and, as such, are payable without regard to the children's ages.  In support of this, she refers to instructions on VA Form 21-601, which states that "benefits may be payable to the veteran's children, regardless of age or marital status, if lump sum accrued benefits are payable."  The Board notes, however, that the instructions for VA Form 21-601, go on to define "lump sum accrued benefits" as "amounts withheld from competent veteran's Old Law Pension Benefits (fixed rate since 1960) during hospital treatment, or institutional or domiciliary care."  In the instant matter, a monthly aid and attendance allowance comprises the accrued benefits.

However, it is well established that a retroactive award of compensation benefits, such as an award of aid and attendance benefits, does not constitute a "lump sum" payment.  For example, the United States Court of Appeals for Veterans Claims (Court) has specifically held that retroactive awards of disability compensation benefits are considered "periodic monetary benefits," and not a "lump sum payment," even though the actual payment of retroactive benefits is made in a one-time payment, because the benefits that the claimant had been entitled to receive during his or her lifetime would have been paid monthly. Nolan v. Nicholson,  20 Vet. App. 340, 348 (2006); Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002). The Court contrasted this with payments which may be paid only once, such as for specially adapted housing.  

In the instant matter, the payments that were withheld, and which the appellant argues constitute a "lump sum" were made up of monthly payments.  In fact, in her VA Form 9 (Appeal to the Board of Veterans' Appeals) the Appellant describes the sum she is seeking as "$13,728 (13 months * $1,056 per month)."  Accordingly, the amount in question does not meet the definition of "lump sum accrued benefits" because they are not the type explicitly provided for, nor did they ever constitute a one-time payment, but rather would have been monthly in nature.  Therefore payment  for those accrued benefits may not be made unless the beneficiary meets the statutory definition of "child."  As discussed above, the Appellant does not meet that definition

For these reasons, the appellant does not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle her to the decedent's accrued benefits.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy the statutory definition of "child" in 38 U.S.C.A. § 101(4)(A)).  

Nevertheless, if there is no living eligible recipient, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, supra, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this case, the Board also finds that such benefits are not payable.  The appellant submitted the claim for accrued benefits, however, the funeral purchase agreement submitted in support of any such reimbursement clearly charges the cost of the decedent's funeral and burial to the appellant's sister.  Thus, payment cannot be made to the appellant because she did not bear the burden of the decedent's final expenses.  In this case, the sister could be eligible for reimbursement, but as she has not filed an individual claim for accrued benefits, the Board cannot make such a grant at this time.  

In sum, the appellant is correct that accrued benefits were due to the decedent, but unfortunately, the appellant is not entitled to accrued benefits as a "child" of the decedent as she does not meet the age requirements.  Neither are the accrued benefits of such a nature that they would be eligible to be paid to a surviving child regardless of age.  Neither is she entitled to accrued benefits as reimbursement for funeral expenses as she did not carry the burden of paying for those expenses.  


ORDER

Entitlement to accrued benefits is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


